Herbert, J.,
dissenting. The majority finds this ordinance to be unconstitutional because “the city manager’s discretion is not limited to the regulation of streets and highways in the interest of public safety and convenience. ’ ’ In my opinion, all that need be done to save this ordinance and affirm the judgment below is to judicially interpret the enactment in a fashion which eliminates the above-stated objectionable feature.
The United States Supreme Court has left no doubt that ordinances throughout this country which were enacted prior to comparatively recent constitutional pronouncements may be rescued by judicial interpretation. That is, if an ordinance or statute before a court is capable of reaching beyond punishable conduct and punishing acts which may not constitutionally be forbidden, the court should circumscribe the operation of the ordinance to apply only to behavior which may be proscribed.2 If a law is so drafted that it cannot practically be saved by such judicial construction, then it must be struck down. However, the ordinance now before us is not such an enactment.
By the simple process of limiting the application of this ordinance, including the exercise of discretion by city authorities and the meaning of “disorderly conduct” and “disturbance,” to the “regulation of streets and highways in the interest of public safety,” we would adhere to our duty to avoid unnecessary declarations of unconstitutionality and unwarranted reversals of trial and lower appellate court judgments.

Personally, I have long had some difficulty with this path taken by the high court. In Ohio, for example, there was a time when all of the state criminal conduct law was found in our criminal code. Now, many of our criminal statutes must be read in conjunction with court decisions in order to determine just what conduct is being prohibited.